Title: Thomas Jefferson to Nimrod Bramham, 5 January 1813
From: Jefferson, Thomas
To: Bramham, Nimrod


          Dear Sir Monticello Jan. 5. 13. 
          I learn by the newspapers that a petition is presented to the legislature by the Rivanna company to enlarge their powers. as these powers are to be exercised almost solely on my property, it has become necessary for me to attend to them. before the meeting of the legislature I asked the favor of mr Philip Barbour to ride over the ground from the Secretary’s ford to Milton, in order to make himself acquainted with it, and I have now written to him a statement of the past transactions respecting it, and I have requested him to appeal to yourself for the truth of such of them as be within your knolege. the ground on which the company & myself stand is this. they have a right to pass along the bed of the river, in which case I should be bound to cut my dam and remove that obstacle out of their way, as if never erected. this you know I offered to do. on their concluding that a passage along that was impracticable I consented that they should use my canal so far as not to injure my mills, nor retard their operation. this consent went to the use of the surplus water after my mills were served, but not of that which is necessary for the mills. I wished the locks to be located below the mills & agreed in that case to take the risk of injury on myself: but if placed above, I should be entitled to all damages they might occasion. the Directors chose the latter alternative & built them above. besides the risk this has exposed the mills & canal to, they have curtailed us of the use of a pair of stones thro’ the whole autumn. I am told too it is in contemplation to demand toll for every thing going from my mills altho’ it comes thro’ my own canal to the mills & not thro’ the locks. this you will recollect was given up by the Directors unanimously at our first meeting, & they agreed that the toll should be collected at the locks, on what passed thro’ them only, and that this should be secured by a law. I state these facts merely to recall them to your memory, & to request that they may be the grounds on which the new law may proceed. I have requested two things of mr Barber. 1. that the law may establish the collection of the toll at the locks, & only on what has passed thro’ them. 2. that it may not undertake to give the company any rights in or to my canal, but leave that on the footing on which the transactions between us have placed it. these permit the company to use the surplus water of my canal after my mills are supplied, if there be enough of that to work their locks, but not to stop or retard the operation of the mills. you know that the Directors, doubting if there would be surplus water enough to work the locks, sometimes talked of widening the canal, and had even agreed with mr Shoemaker & myself on the season at which they would do it. sometimes they talked of raising the dam. in the end however they built the locks to see first if the Canal br would bring water enough. it proves in event that it does not but during a fresh. and of course that they must increase the quantity. I shall give to them every facility which reason could ask: but I desire that the law may leave me still the master of my own canal, & leave the arrangements to our voluntary agreement. having the most perfect confidence in the justice of your intentions and that you will have as sacred a regard to my rights as to those of the company, I have requested mr Barber to communicate with you on the subject. being equally confident in the impartial conduct of mr Garth, to whom I wish this letter to be communicated, and that I shall be protected by you both in my just rights, I am without uneasiness that they would be taken from me by your consent, and I am sure the legislature has no such disposition. recommending therefore to you both the care of my rights, I tender you the assurance of my esteem & respect.
          
            Th:
            Jefferson
        